Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 19-cv-80968-BER

  PATRICK GLOVER,

          Plaintiff,

   vs.

   THE DISTRICT TRUSTEES OF PALM BEACH
   STATE COLLEGE,

          Defendant.


                             ORDER SETTING TRIAL PROCEDURES
                             AND PRETRIAL SCHEDULING ORDER

         THIS CAUSE is before the Court by the parties’ consent and an Order referring this case

  to the undersigned for all further proceedings. DE 41, 42. Pro Se Plaintiff and defense counsel

  having submitted a proposed scheduling order, it is hereby ORDERED that:

         1.      Trial: This case is set for a jury trial before U.S. Magistrate Judge Bruce

  Reinhart, commencing at 9:30 a.m. on Monday, June 7, 2021, at the U.S. District Court, 701

  Clematis Street, West Palm Beach, Florida. A Pre-trial Status Conference will be held at 2:00

  p.m. on Wednesday, May 26, 2021. Plaintiff and defense counsel may appear telephonically

  for the pretrial conference by using the following conference call instructions: Dial 1-888-557-

  8511; Enter access code 4098267#; and Enter security code 1234#.

         2.      Pretrial Discovery and Conference: Pretrial discovery shall be conducted in

  accordance with S.D. Fla. L.R. 16.1 and 26.1, and the Federal Rules of Civil Procedure. The

  parties shall also review and abide by this Court’s Standing Discovery Order, which has been set

  forth by separate order.


                                                 1
Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 2 of 7



          3.      Pretrial Stipulation: The parties must meet at least 45 days before trial to confer

  on the preparation of a Joint Pretrial Stipulation. The Joint Pretrial Stipulation shall be filed by

  the date set forth below and shall conform to S.D. Fla. L.R. 16.1(e). The Court will not accept

  unilateral pretrial stipulations, and will sua sponte strike any such submissions. Should any of

  the parties fail to cooperate in preparing the Joint Pretrial Stipulation, all other parties shall file a

  certification with the Court stating the circumstances. Upon receipt of such certification, the

  Court will issue an order requiring the non-cooperating party or parties to show cause why such

  party or parties (and their respective attorneys) should not be held in contempt for failure to

  comply with the Court’s order.

          4.      Proposed Voir Dire Questions, Jury Instructions, and Verdict Form: The

  parties shall prepare A SINGLE JOINT SET of proposed jury instructions and verdict form,

  though the parties need not agree on the proposed language of each instruction or question on the

  verdict form. Where the parties do agree on a proposed instruction or question, that instruction

  or question shall be set forth in Times New Roman 14 point typeface. Instructions and questions

  proposed only by the Plaintiff(s) to which the Defendant(s) object shall be italicized.

  Instructions and questions proposed only by Defendant(s) to which Plaintiff(s) object shall be

  bold-faced. Each jury instruction shall be typed on a separate page and, except for Eleventh

  Circuit Pattern instructions clearly identified as such, must be supported by citations to authority.

  In preparing the requested jury instructions, the parties shall use as a guide the Pattern Jury

  Instructions for civil cases approved by the Eleventh Circuit, including the directions to counsel

  contained therein. A copy of each side’s proposed voir dire questions, as well as the joint jury

  instructions   and     verdict    form    shall    be   submitted     to    the   Court     via    email

  (reinhart@flsd.uscourts.gov) in Word format.



                                                     2
Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 3 of 7



         5.      Witness and Exhibit Lists: Counsel shall submit to the Court a typed list of

  proposed witnesses and/or exhibits. All exhibits shall be pre-labeled in accordance with the

  proposed exhibit list. Exhibit labels must include the case number, the exhibit number, and the

  party offering the exhibit. The typewritten exhibit list shall set forth the exhibit number and

  description of each exhibit. The exhibit list shall conform to the requirements of Form AO 187,

  which is available from the Clerk’s office. At the completion of the trial, the parties shall deliver

  to the Court a USB flash drive that contains digital copies of the exhibits admitted into evidence.

  The parties must also comply with Local Rule 5.3.

         6.      Extensions of Pretrial Deadlines and Motions to Continue Trial: Provided

  that all parties are in agreement, any pretrial deadline(s) prior to the deadline for the filing of

  dispositive motions may be modified without Court order by filing a joint notice indicating the

  new pretrial deadline(s) reached by agreement. A motion need not be filed. If the parties elect to

  modify deadlines by agreement, the parties should not anticipate that the Court will modify other

  deadlines. Only when the parties are unable to agree on a modification of a pretrial deadline,

  should they file a motion with the Court. Any motion seeking to extend the dispositive motion

  deadline or trial date should set forth good cause and contain detailed information in support of

  the motion, including the amount, timing, and type of discovery that was undertaken in the case.

         7.      Motions for Summary Judgment and Statements of Material Facts: Local

  Rule 56.1(a) requires a motion for summary judgment (and opposition thereto) to be

  accompanied by a statement of material facts. Pursuant to Local Rule 56.1(a)(2), this statement

  of material facts must be supported by specific references to pleadings, depositions, answers to

  interrogatories, admissions, and affidavits on file with the court. In the event a respondent fails

  to controvert a movant’s supported material facts in an opposing statement of material facts, the



                                                   3
Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 4 of 7



  movant’s material facts will be deemed admitted. Local Rule 56.1(b). The Court hereby orders

  the parties to file any statement of material facts as follows:

         A statement of material facts shall be a separate filing from a motion for summary

  judgment or a response to a motion for summary judgment.

         Each material fact in the statement that requires evidentiary support shall be supported by

  a specific citation. This specific citation shall reference pages (and line numbers, if necessary) of

  exhibits. When a material fact requires evidentiary support, a general citation to an exhibit,

  without a page number or pin cite, is not permitted.

         Each cited exhibit must be an attachment to the statement of material facts. By way of

  example, a statement of material facts may be filed in CM/ECF5 with attachments as follows:




                                                    4
Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 5 of 7



         A respondent’s statement of material facts must specifically respond to each statement in

  the movant’s statement of material facts. By way of example, if a movant’s statement of material

  facts reads as follows:

         1. Blackacre is owned by Movant. Exhibit B, ¶ 2.

         2. Blackacre is currently under contract for sale. Exhibit C, pgs. 2-4.

  A respondent’s statement of material facts must clearly respond to each of the foregoing:

         Paragraph 1: Undisputed

         Paragraph 2: Disputed. The contract for sale was never executed. Exhibit A, ¶ 5.

  After a respondent addresses each of a movant’s statement of material facts (and all disputed

  facts should be supported by specific citations) as above, a respondent may provide additional

  statements of material fact in accordance with the requirements of this Order.

         In the event a party fails to comply with the requirements delineated in this section, the

  Court may strike the deficient statement of material facts and require immediate compliance,

  grant an opposing party relief, or enter any other sanction that the Court deems appropriate.

         8.      Computers and Other Equipment: Counsel desiring to utilize laptop computers

  or other electronic equipment in the courtroom shall file a motion and submit a proposed order

  granting such use one week prior to the commencement of trial. The motion and proposed order

  should describe with specificity (1) the equipment, (2) the make and model of the equipment,

  and (3) the identity of the person who will bring the proposed equipment. Counsel shall contact

  the courtroom deputy at least one week prior to trial to discuss any special equipment (video

  monitor, etc.) that may require special arrangements.




                                                   5
Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 6 of 7



                             PRETRIAL SCHEDULING ORDER

        The parties shall adhere to the following pretrial deadlines:

               6/18/2020.      The parties shall select a mediator in accordance with Local Rule
                               16.2; schedule a time, date, and place for mediation; and jointly
                               file a proposed order scheduling mediation via CM/ECF in the
                               form specified on the Court’s website.

               10/5/2020.      Any motions to amend pleadings or to join parties are due.

               10/15/2020.     The plaintiff shall provide written list of all fact witnesses.

               11/4/2020.      The defendant shall provide written list of all fact witnesses.

               11/4/2020.      The plaintiff shall provide written list and summaries or reports of
                               expert witnesses.

               11/25/2020.     The defendant shall provide written list and summaries or reports
                               of expert witnesses.

               12/11/2020.     The parties shall exchange rebuttal expert witness summaries or
                               reports.

               2/2/2021.       All discovery, including expert discovery, shall be completed.

               2/12/2021.      The parties must have completed mediation and filed a mediation
                               report.

               2/22/2021.      The parties shall file all pre-trial motions, including motions for
                               summary judgment, and Daubert motions.

               4/23/2021.      The parties shall submit a joint pre-trial stipulation, proposed jury
                               instructions and verdict form, or proposed findings of fact and
                               conclusions of law, as applicable, and shall file any motions in
                               limine (other than Daubert motions).

               5/26/2021.      Calendar call. The parties shall submit their proposed jury
                               instructions and verdict form jointly.




                                                  6
Case 9:19-cv-80968-BER Document 47 Entered on FLSD Docket 05/08/2020 Page 7 of 7



         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 8th day of May 2020.




                                        _______________________________
                                        BRUCE REINHART
                                        United States Magistrate Judge




                                          7
